DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Remarks filed 10 Mar. 2021
	Claims 1-24 are pending in this case. Claims 1, 9 and 17 are independent claims

Applicant’s Response
In Applicant’s Response dated 10 Mar. 2021, Applicant amended claims 1, 9 and 17; argued against all rejections previously set forth in the Office Action dated 10 Dec. 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 11, 15-17, 19, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kattner et al. (Pub. No.: US 2014/0201623; Filed: Jan. 17, 2013)(hereinafter “Kattner”).
Regarding independent claims 1, 9 and 17, Kattner disclose a computer-implemented method comprising:
receiving a request to present third party content in a third party content block on a content page provided by a publisher, wherein the third party content is provided by an entity different from the publisher (0028-0033);
obtaining a single style identifier and one or more attributes from the content page, wherein the single style identifier is embedded in the content page and corresponds to a set of rules for formatting third party content provided for display on the content page, and the one or more attributes are descriptive of a context within which content on the content page is presented (0031-0035; 0044; 0046; 0056; 0065-0068; 0071; 0109-0110); 
after receiving the request, selecting a third party content item from a content source that stores third party content (0033-0035);
identifying, using the single style identifier and the one or more attributes, a first rule specifying a set of style parameters selected for content selected for presentation in the third party content block from among a plurality of rules specifying different styles for a respective plurality of third party content blocks on the content page (0044; 0067-0068; 0108-0112);
formatting the third party content item according to the set of style parameters specified in the first rule (0044; 0067-0068; 0108-0112); and
providing the third party content item for presentation within the third party content block of the content page (0044; 0067-0068; 0108-0112).

Regarding dependent claims 3, 11 and 19, Kattner disclose the computer implemented method of claims 1, 9 and 17 respectively, further comprising: modifying the set of style parameters specified in the first rule (0044; 0067-0068; 0108-0112); and 
wherein formatting the third party content item according to the set of style
parameters specified in the first rule, includes formatting the third party content item using the modified set of style parameters specified in the first rule in response to receipt of the single style identifier (0044; 0067-0068; 0108-0112).

Regarding dependent claims 7, 15 and 23, Kattner disclose the computer implemented method of claims 1, 9 and 17 respectively, wherein the style parameters include at least a maximum number of characters, a font color, a font type, a font size, an orientation, or a border applicable to the third party content (0041).

Regarding dependent claims 8, 16 and 24, Kattner disclose the computer implemented method of claims 1, 9 and 17 respectively, wherein the third party content block comprises an embeddable display element embedded in the content page (0028-0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 10, 12-14, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kattner in view of Kedem et al. (Pub. No.: US 2004/0260767; Filed: Jun. 19, 2003)(hereinafter “Kedem”).
Regarding dependent claims 2, 10 and 18, Kattner does not expressly disclose the computer implemented method of claims 1, 9 and 17 respectively, wherein the one or more attributes include user agent, browser screen size, third party content block name, or device type.
Kedem teach wherein the set of style parameters specified in the first rule are selected by the publisher (Abstract; 0018).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kedem with Kattner for the benefit of enabling dynamic campaign advertisement in accordance with real time analysis of browsing activities and technical requirements (0001).

Regarding dependent claims 4, 12 and 20, Kattner does not expressly disclose the computer implemented method of claims 1, 9 and 17 respectively, further comprising: 
determining an amount of user activity for the third party content item presented within the third party content block;
modifying the set of style parameters specified in the first rule in response to the amount of user activity;
formatting the third party content item using the modified set of style parameters specified in the first rule in response to receipt of the single style identifier; and
after formatting the third party content item using the modified set of style parameters, providing the third party content item for presentation within the third party content block of the content page.

Kedem teach determining an amount of user activity for the third party content item presented within the third party content block (0017;0043; 0045)
modifying the set of style parameters specified in the first rule in response to the amount of user activity (0037; 0043; 0045);
formatting the third party content item using the modified set of style parameters specified in the first rule in response to receipt of the single style identifier (0156; 0161-0166); and
after formatting the third party content item using the modified set of style parameters, providing the third party content item for presentation within the third party content block of the content page.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kedem with Kattner for the benefit of enabling dynamic campaign advertisement in accordance with real time analysis of browsing activities and technical requirements (0001).

Regarding dependent claims 5, 13 and 21, Kattner does not expressly disclose the computer implemented method of claims 1, 9 and 17 respectively, further comprising:
obtaining, from the content page, one or more sets of style parameters, wherein each set of style parameters specifies a manner in which content is to be formatted for presentation in one or more third party content blocks;
for each set of style parameters of the one or more style parameters, generating a rule including the set of style parameters; and
storing each generated rule as a rule for the single style identifier along with the plurality of rules.

Kedem teach obtaining, from the content page, one or more sets of style parameters, wherein each set of style parameters specifies a manner in which content is to be formatted for presentation in one or more third party content blocks (0017; 0040; 0048);
for each set of style parameters of the one or more style parameters, generating a rule including the set of style parameters (0017; 0040; 0048); and
storing each generated rule as a rule for the single style identifier along with the plurality of rules (0017; 0040; 0048).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kedem with Kattner for the benefit of enabling dynamic campaign advertisement in accordance with real time analysis of browsing activities and technical requirements (0001).

Regarding dependent claims 6, 14 and 22, Kattner does not expressly disclose the computer implemented method of claims 1, 9 and 17 respectively, wherein the set of style parameters specified in the first rule are selected by the publisher.
Kedem teach wherein the set of style parameters specified in the first rule are selected by the publisher (0017; Claim 4 & 19).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kedem with Kattner for the benefit of enabling dynamic campaign advertisement in accordance with real time analysis of browsing activities and technical requirements (0001).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive.
Applicant argues the cited reference fails to disclose or suggest wherein the single style identifier is embedded in the content page and corresponds to a set of rules for formatting third party content provided for display on the content page, and the one or more attributes are descriptive of a context within which content on the content page is presented.
The Examiner disagree.
Kattner disclose a style sheet may be created based on the style attributes values that are applied (e.g., automatically assigned or user selected) to the elements of the candidate content. When this web content is subsequently incorporated into the parent web page, the created style sheet may be provided to the browser that will be used to render the web content, such that the incorporated web content is rendered according to the style sheet (0044; 0046). In one embodiment, such a style interface module may include an identification of a type of element of the web page and a graphic representation of the style attribute value. For example, a graphic representation of a style attribute value may include text describing the particular style attribute value, where the text in rendered in accordance with that particular style attribute value (0056).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768